Appeal from an order of the Franklin County Court which denied, without a hearing, petitioner’s application for a writ of error eorarn nobis. Appellant was apparently convicted of the crime of robbery in the second degree, and sentenced to imprisonment for a term of not less than 5 and not more than 10 years. Sentence was suspended and appellant was placed on probation. Later, and on June 4, 1956 he pleaded guilty to the crime of violation of probation for robbery in the first degree, ■ at least the original judgment so indicates. This judgment also recites that appellant was sentenced to Clinton Prison for a term of not less than 5 years and not more than 10 years. The stenographic minutes however indicate that appellant was sentenced to a term of not less than 4 and not more than 10 years. About a year after the original judgment was filed an amended judgment or commitment was filed, changing the charge and plea of violation of probation for robbery in the first degree to violation of probation for robbery in the second degree. Appellant says this was done without notice to him. The trial court dismissed the application herein, and stated in his decision that the stenographer’s minutes indicating a four-year minimum sentence, were in error *822according to his own personal notes. The record is not entirely satisfactory but in view of- the errors indicated we think appellant should be given a hearing, and findings should be made as to just what transpired concerning the correction of records and otherwise. Order reversed and matter remitted for a hearing. Foster, P. J., Bergan, Gibson and Herlihy, JJ., concur.